



COURT OF APPEAL FOR ONTARIO

CITATION: Miracle v. Maracle, 2019 ONCA 238

DATE: 20190326

DOCKET: C65937

Feldman, Simmons and Nordheimer JJ.A.

BETWEEN

Andrew
    Clifford Miracle

Plaintiff

and

Andrew
    Clifford Maracle III, Jasmin Johnson and

The Canadian Imperial Bank of Commerce
    (CIBC)

Defendants

R.A. (Rod) Gram, self-represented

Charles Hammond, for the respondents Andrew Clifford
    Maracle III and Smokin Speedway

Heard and released orally: March 22, 2019

On appeal from the
    order of Justice Patrick Hurley of the Superior Court of Justice, dated
    September 10, 2018.

REASONS FOR DECISION

[1]

The appellant moved before the motion judge for an order to be added as
    a party to the action. We agree with the motion judge that there is no basis to
    add the appellant as a necessary party to the action under r. 5 of the
Rules
    of Civil Procedure
.

[2]

The appellant was an expert witness on behalf of the plaintiff at the
    arbitration. His rights as a creditor of the plaintiff, who was successful in
    the action under which the arbitration was conducted, do not make him a
    necessary party to the action for the purpose of enforcing the plaintiffs
    judgment.

[3]

To the extent that r. 60.06 was referred to, that rule does not address
    adding parties to an action and cannot be used for that purpose.

[4]

The appeal is therefore dismissed with costs, fixed in the amount of
    $4,000, inclusive of disbursements and HST.

K.
    Feldman J.A.

Janet
    Simmons J.A.

I.V.B.
    Nordheimer J.A.


